DETAILED ACTION
This office action is in response to applicants communication received on 8/21/2020.

Claims 1-20 are pending.

This action is final.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 10-12, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader US 2016/0248906 in view of Pang US 2016/0149988 in view of Allen US 5,500,936.


Regarding claim 1, Schader teaches:
An apparatus comprising:

a touch-sensitive display ([0032-0033] Fig. 1 mobile device touchscreen); 

a processor ([0046] processor); and 

a memory ([0046] memory) that stores code executable ([0047] software) by the processor to: 

determine an application requesting touch input from a user ([0041] safe driving application allows a user to swipe to unlock) ([0084-0086] teaches of a user swiping left on a phone),  the application configured to display one or more graphical interface controls for receiving touch input for the application(Fig. 8[0087-0091] shows different apps which a user can select); 

detect one or more contact locations of a touch input on the touch- sensitive display while the application is requesting the touch from the user ([0084-0092] teaches of a user swiping left on a phone, Fig 8 displays a “phone locked” which prompts a user to swipe to unlock the phone); and 

Schader doesn’t teach:

position, dynamically, on the display the one or more graphical interface controls for providing touch input to the application at the one or more contact locations detected on the touch-sensitive display 

Schader teaches of an alternative user interface with graphical thumbnails but doesn’t specify that the controls displayed can change.

However Pang teaches:
position, dynamically, the one or more graphical interface controls for providing touch input to the application in response to detecting the one or more contact locations of the touch input. (Fig. 5, [0098] teaches of a user being able to change the configuration of a GUI by pressing an X button, here the detecting of the touch would be a user selecting an X button to get rid of the item)
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Pang before him before the effective filing date of the claimed invention, to modify a driving interface to displaying different interfaces for different users as taught by Pang for a better result, of enhancing the presentation of the 

The cited art doesn’t appear to teach:
Move to the detected contact locations on the touch-sensitive display, 

However Allen  teaches:
Move to the detected contact locations on the touch-sensitive display, (Col. 2 lines 47-65 teaches of placing icons adjacent to a mouse location )
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Allen before him before the effective filing date of the claimed invention, to modify a driving interface to displaying different interfaces for displaying icons near where a user input is in order to make the system more convenient for a user. 

Regarding claim 2, Schrader further teaches:
2. The apparatus of claim 1, wherein the code is further executable by the processor to provide feedback in response to the one or more interface controls being positioned at the one or more contact locations ([0086] user accesses application).  


Regarding claim 5, Schrader further teaches:
(Fig. 5 user swipes to unlock).  


Regarding claim 6, Schrader further teaches:
6. The apparatus of claim 1, wherein the code is further executable by the processor to determine the user's context in response to the application requesting touch input from the user, the user's context indicating whether the user is in an uninterruptible state, the one or more interface controls dynamically positioned in response to the user being in the uninterruptible state ([0084-0096] teaches of a user allowing a passenger to have access to their phone and creating a restricted user interface, the user interface is created by the owner of the mobile device).  

Regarding claim 7, Schrader further teaches:
7. The apparatus of claim 6, wherein the user's context is determined using one or more sensors operably coupled to the processor, the one or more sensors sensing data describing the user's context ([0067-0074] Fig. 5, GPS activates a safe driving mode).  

Regarding claim 8, Schrader further teaches
(Fig. 8 gesture).  

Regarding claim 10, Schrader further teaches:
10. The apparatus of claim 1, wherein the code is further executable by the processor to receive user input in response to the user interacting with at least one of the one or more interface controls ([0084-0096] teaches of a user allowing a passenger to have access to their phone and creating a restricted user interface, the user interface is created by the owner of the mobile device).  

Regarding claim 11, Schrader further teaches:
11. The apparatus of claim 10, wherein the user input is selected from the group consisting of a swipe gesture, a tap gesture, and a force gesture in response to the one or more interface controls dynamically positioned at the one or more contact locations ([0084-0096] Fig. 8 swipe gesture).  .  

Regarding claim 12, Schrader further teaches:
12. The apparatus of claim 1, wherein the one or more interface controls comprise interface controls that are selectable by performing a single touch input on the touch-sensitive display ([0107] user input displays shared space 810, Fig. 8).  .  

Claim 14 is similar to claim 1 and rejected for similar reasons.

Claim 16 is similar to claim 5 and rejected for similar reasons.

Claim 17 is similar to claim 6 and rejected for similar reasons.

Claim 20 is similar to claim 1 and rejected for similar reasons.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schrader US 2016/0248906 in view of Pang US 2016/0085734 in view of Allen in view of Wang US 2014/0028592.

Regarding claim 3, Schrader doesn’t teach of haptic feedback however Wang teaches:
3. The apparatus of claim 2, wherein the feedback comprises haptic feedback selected from the group consisting of forces, vibrations and motions ([abstract] teaches of providing vibrating feedback for haptic responses). 
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Wang before him before the effective filing date of the claimed invention, to modify a driving interface to vibrating as taught by Wang for a better result, of helping a driver, drive better. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schrader US 2016/0248906 in view of Pang US US 2016/0085734 in view of Postlewaite US 2001/0042791.

Regarding claim 4, cited art doesn’t teach of audio feedback, however, Postlewaite teaches:
4. The apparatus of claim 2, wherein the feedback comprises audio feedback provided through a speaker ([0029] teaches of providing information about an item through audio).  
	It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Postlewaite before him before the effective filing date of the claimed invention, to modify a driving interface to include audio feedback as taught by Postlewaite for a better result, of a safer and more responsible driver.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader in view of Pang US 2016/0085734 in view of Allen in view of Kwok US 2011/0248839.

Regarding claim 9, the cited art doesn’t teach of different pressures however Kwok teaches:
9. The apparatus of claim 8, wherein the code is further executable by the processor to detect a second pressure of the touch input, the second pressure greater than the first pressure, the second pressure indicating a selection of at least one of the one or more ([0033] teaches of different pressures to make selections of icons).-30- Lenovo Docket No.: RPS920180070-US-NP Kunzler, PC Docket No.: 1400.2.440  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Kwok before him before the effective filing date of the claimed invention, to modify a driving interface to include force selection as taught by Kwok for a better result, of increasing the ease of use of the driving interface.

Claim 18 is similar to claim 9 and rejected for similar reasons

Claim 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader US 2016/0248906 in view of Pang US 2016/0085734 in view of Allen in view of Garcia US 2008/0252527

Regarding claim 13, Schader teaches of a touchscreen with swiping abilities but does not teach of orientations however Garcia teaches:
13. The apparatus of claim 1, wherein the executable code is further executable by the processor to determine an orientation of the touch-sensitive display and orient the one or more interface controls to correspond to the orientation of the touch-sensitive display ([0320] teaches of having a graphical display to match devices orientation depending on the orientation of the phone landscape/portrait).
	It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Garcia before him before the effective filing date of the claimed 

Claim 19 is similar to claim 13 and rejected for similar reasons. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schrader US 2016/0248906 in view of Pang US 2016/0085734 in view of Allen in view of Neyman US 6,005,931.

Regarding claim 15, Neyman teaches:
15. The method of claim 14, further comprising providing feedback in response to the one or more interface controls being positioned at the one or more contact locations, the feedback selected from the group consisting of haptic feedback and audio feedback (Col. 6 lines 60-67, Col. 7 lines 1-10 teaches of providing audio feedback for moving a screen cursor to a telephone icon).  
	It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Neyman before him before the effective filing date of the claimed invention, to modify a driving interface to vibrating as taught by Neyman for a better result, of giving feedback and helping a user know they have made contact with an item. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-9866, agendas can be sent to examiner Norris’ fax or emailed if form PTO/SB/439 is uploaded to the file wrapper https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  The examiner can normally be reached on 12PM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN J NORRIS/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177